Citation Nr: 1635983	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for depressive disorder.

2.  Entitlement to a rating in excess of 20 percent for status post compression fracture at C-4 and C-5 with degenerative disc disease, spurring, and surgical scar (cervical spine disability) for the period on appeal prior to June 9, 2015, and in excess of 30 percent for the period on appeal from June 9, 2015.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1975 to September 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision that was issued by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

These matters were previously before the Board in December 2014, at which time they were remanded for additional development.  Also on appeal at that time was the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU).  As a TDIU was granted in a subsequent August 2015 rating decision, the Board finds that this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

In August 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claims for increased ratings for depressive disorder and status post compression fracture at C-4 and C-5 with degenerative disc disease, spurring, and surgical scar.


CONCLUSION OF LAW

The criteria for withdrawal of the claims for increased ratings for depressive disorder and status post compression fracture at C-4 and C-5 with degenerative disc disease, spurring, and surgical scar have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In an August 2016 statement, the Veteran withdrew all of his pending appeals.  Review of the record reveals that only the matters of the Veteran's entitlement to increased ratings for depressive disorder and a cervical spine disability are currently on appeal.  Thus, the Board finds that no allegations of errors of fact or law remain for appellate consideration regarding these issues, and the Board does not have jurisdiction to review them.  The appeal is dismissed.


ORDER

The appeal regarding the Veteran's entitlement to an increased rating for depressive disorder is dismissed.

The appeal regarding the Veteran's entitlement to an increased rating for status post compression fracture at C-4 and C-5 with degenerative disc disease, spurring, and surgical scar is dismissed.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


